DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2018/0370281 A1 in view of Thuelig US 7,556,227 B2.
Hall discloses: A levelling castor (10) comprising: a castor body (12, 40) having a socket shape having an bottom opening (unnumbered see figure 11) defined therein, wherein a wheel (20) to be in contact with the ground is rotatably hinged coupled to a bottom of the castor body; a connection frame (15) rotatably connected to a top of the castor body and fixed to a bottom of a weight (see “machine” paragraph 27) such that the castor body is coupled to the weight and is rotatable relative to the weight (see unnumbered ball bearings allowing rotation); a support body (14) configured to extend from or retract into the castor body through the opening such that the support body contacts or is spaced from the ground (the device performs this function); and vertical level adjustment means (42, 48, 26) including a rotatable manipulator (24) and a driven level adjuster (42), wherein the rotatable manipulator includes: a rotatable shaft (24) penetrating one side of the castor body toward an inner receiving space (see figure 12) defined in the castor body; a rotatable handle (see “manual tool” paragraph 32) connected to the rotatable shaft and exposed outwardly; and a rotatable gear (48) connected to the rotatable shaft (24) and disposed in the receiving space (see figure 12), wherein the driven level adjuster includes: a driven gear (42) accommodated in the receiving space and connected to the rotatable gear in a bevel gear manner (see figure 13); and a level adjusting screw (26) passing through the driven gear (42), wherein the level adjusting screw is configured to ascend or descend the support body based on rotation of the driven gear (the device performs this function), wherein the driven gear rotates in association with rotation of the rotatable handle such that the driven gear rotates to allow the level adjusting screw to ascend or descend the support body (the device performs this function).

Hall discloses a screw actuated levelling castor.  Hall does not disclose that the screw is screw-engaged with the driven gear.  Thuelig teaches a screw is screw-engaged with a driven gear (4, 5, 6).  Because both Hall and Thuelig teach screw actuated levelling castors, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute a screw engaged gear for a screw and a gear to achieve the predictable result of screw actuating a levelling castor.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658